DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-4, 9-13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 2017/0340934 A1) in view of Bono (US 5,614,282 A) and https://knitting.com/how-to-purl-stitch/#:~:text=What%20are%20the%20benefits%20of%20purl%20stitching%3F%20Purl,satin-like%20finish%20to%20a%20more%20nubby%2C%20textured%20fabric. (Knitting_NPL).

	Regarding claim 1, Kohler teaches A substrate mountable on a lacrosse stick head, said head including a throat attached to a shaft, a ball stop attached to said throat, a scoop distal to said throat, and sidewalls extending between said ball stop and said scoop, said substrate comprising: a plurality of portions having different stiffness characteristics.  See Figure 18, [0220+ and 0166+]  The lacrosse pock and head of Kohler such as that shown in Figure 2 includes a shaft portion which connects to the head.  The citations above speak of differing stiffness characteristics.  Wherein said plurality of portions comprise: a first portion and a second portion, said portions positioned proximate to said sidewalls; and a central portion extending from said ball stop to said scoop and positioned between said first and second portion; wherein said first and second portions are knit with plain stitches; and wherein said central portion is knit with purl stitches Kohler at Figure 18 teaches the different portions and at [0166+] the plain stitches and purl stitches for knitting (see any desired pattern in [0166+] and reference [0220+] wherein the previous recited embodiments stitches can be used).  The use of purl stitches is well known in the art (as such are standard stitches in knitting) an ordinary artesian would readily have known that purl stitches are known stitches used for the central portion as described in claim 1.  Bono teaches a continuous strand of yarn knit to form said substrate and a purl like stitch See abstract which speaks of a continuous strand of flexible material knitted and purl stitches at 3:18+.  
Knitting_NPL teaches the use of Purl Stitches is advantageous for creating textured, three-dimensional fabric that is very versatile and can be combined with other stitches to create a variety of patterns.  (See Knitting_NPL)  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Bono to provide a knit member with significant tensile strength in longitudinal and traverse directions (See 1:17+) and to include purl stitches as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the purl stitches to provide a textured three-dimensional fabric that is versatile and can be combined with other stitches to create a variety of patterns (See Knitting_NPL).

	Regarding claim 21, Kohler teaches A lacrosse stick, said stick comprising: a shaft; a head comprising a throat attached to said shaft, a ball stop attached to said throat, a scoop distal to said throat, and sidewalls extending between said ball stop and said scoop; a substrate comprising a plurality of portions having different stiffness characteristics.  See Figure 18, [0221+ and 0166+]  The lacrosse pock and head of Kohler such as that shown in Figure 2 includes a shaft portion which connects to the head.  The citations above speak of differing stiffness characteristics.  Wherein said plurality of portions comprise: a first portion and a second portion, said portions positioned proximate to said sidewalls; and a central portion extending from said ball stop to said scoop and positioned between said first and second portion; wherein said first and second portions are knit with plain stitches; and wherein said central portion is knit with purl stitches Kohler at Figure 18 teaches the different portions and at [0166+] the plain stitches and purl stitches for knitting (see any desired pattern in [0166+] and reference [0220+] wherein the previous recited embodiments stitches can be used).  The use of purl stitches is well known in the art (as such are standard stitches in knitting) an ordinary artesian would readily have known that purl stitches are known stitched to be used for the central portion as described in claim 21.  Bono teaches substrate portions comprise a continuous strand of yarn knit to form said substrate and a purl like stitch See abstract which speaks of a continuous strand of flexible material knitted and purl stitches at 3:18+.  See abstract which speaks of a continuous strand of flexible material knitted.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Bono to provide a knit member with significant tensile strength in longitudinal and traverse directions (See 1:17+) and to include purl stitches as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the purl stitches to provide a textured three-dimensional fabric that is versatile and can be combined with other stitches to create a variety of patterns (See Knitting_NPL).

	Regarding claims 2, 9, 10, 11, 12, 17, 18, 20, Kohler teaches:
2:  a top and bottom portion as claimed (See Figure 18)
9: a top portion knit with plain stitches (See [0166+] wherein any desired pattern is disclosed such as “plain” stitches.)
10: [0152+] teaches yarn which meets the limitations of claim 10.
11: Figure 18 and [0152+] teaches yarn knit to form the substrate wherein the figure teaches the different portions.
12: [0166+] teaches the plain stitches and Figure 18 teaches a bottom portion.
17: Figure 18 teaches reinforcements in spaced apart relation and positioned as claimed.  [0166+] teaches plain stitches.
18: Figure 18 teaches a first and second part positioned as claimed.
20: [0166+] teaches plain stitches.

	Regarding claim 3, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a bottom portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 4, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a top portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)
	
	Regarding claim 13, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a middle portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 19, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a first part.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)
	
	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Bono, Knitting_NPL and Morrow (US 2019/0009153 A1).

	Regarding claim 5, Morrow teaches at least one shooting string positioned in a spaced relation from a scoop and transverse to a sidewall.  (See [0016+] and Figure 9-10)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Morrow to include shooting strings to adjust the whip, throwing power and hold of the pocket.  These features are well known as functions of shooting strings to a person of ordinary skill in the art.  (See https://lacrossepack.com/lacrosse-pockets-explained-everything-you-need-to-know/)

	Regarding claims 6 and 8, Kohler teaches:
Claim 6:  a row of plain stitches (See [0166+])
Claim 8:  See [0152+] which speaks of a fiber used for constructing the substrate.  Morrow teaches the use of shooting strings. (See [0016+] and Figure 9-10)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Morrow to include shooting strings to adjust the whip, throwing power and hold of the pocket.  These features are well known as functions of shooting strings to a person of ordinary skill in the art.  (See https://lacrossepack.com/lacrosse-pockets-explained-everything-you-need-to-know/)

	Regarding claim 7, Liwski teaches the use of alternating plain and purl stitches (See the Abstract).  Morrow teaches a knitting of a row which form shooting strings (See [0016+] and Figure 9-10)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Morrow to include shooting strings to adjust the whip, throwing power and hold of the pocket.  These features are well known as functions of shooting strings to a person of ordinary skill in the art.  (See https://lacrossepack.com/lacrosse-pockets-explained-everything-you-need-to-know/)

Claims 41-44, 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Bono and https://www.allfreeknitting.com/Tips-for-Knitting/Knitting-Needle-Sizes (Needle_Sizes_NPL).

Regarding claim 41, Kohler teaches A method of making a substrate mountable on a lacrosse stick head, said head including a throat attached to a stick, a ball stop attached to said throat, a scoop distal to said throat, and sidewalls extending between said ball stop and said scoop, said substrate comprising a plurality of portions having different stiffness characteristics, said method comprising attaching said substrate to said head:  See Figure 18, [0221+ and 0166+]  The lacrosse pock and head of Kohler such as that shown in Figure 2 includes a shaft portion which connects to the head.  The citations above speak of differing stiffness characteristics.  The method steps of making the pocket of Kohler are obvious in view of the cited structure and explanation given in the citations.  Knitting a first portion and a second portion onto said needle having a first diameter to form said first and second portions, said portions positioned proximate to said sidewalls; and knitting a central portion extending from said ball stop to said scoop and positioned between said first and second portion onto said needle having a second diameter to form said central portion; wherein said second  diameter is greater than said first diameter Kohler as indicated above teaches the first, second and central portions as claimed.  Needle_Sizes_NPL teaches the use of different size needles wherein a second needle may have a diameter greater than a first needle diameter.  A review of the applicant’s specification does not find criticality to the needle sizes and their arrangement, wherein absent persuasive evidence the use of these specific sized needles and the method of use thereof is well within the scope of what was already known to an ordinary artesian.  Such is evidenced by the cited prior art of record which clearly shows this change in needle sizes is well known.  Bono teaches casting a continuous strand of yarn onto a needle; knitting said portions with said yarn; casting said yarn off said needle; tying off said yarn; See abstract which speaks of a continuous strand of flexible material knitted.  The knitting process includes a needle(s) used for casting a continuous strand, uncasting the yarn from the needle and tying off the yarn after knitting.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Bono to provide a knit member with significant tensile strength in longitudinal and traverse directions (See 1:17+).  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Kohler with the needle and the differing sizes and their selection as taught by Needle_Sizes_NPL to obtain optimal ranges by routine experimentation.

Regarding claim 43, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a bottom portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 44, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a top portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 52, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a middle portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

Regarding claims 49 and 53-54, Needle_Size_NPL teaches the use of needles for yarn which includes specific sizes of the needles.  The method of using the needle would include the casting of yarn onto the needle.  The Kohler reference at Figure 18 teaches the different areas/portions of the pocket.  The examiner notes that the needle size is a result effective variable.  As described in the Needle_Size_NPL disclosure the size of the needle is optimized for the size of the yarn to be knitted such as lace, superfine, fine, light and medium, bulky, super bulky and jumbo yarn.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Kohler with the needle and the differing sizes and their selection as taught by Needle_Sizes_NPL to obtain optimal ranges by routine experimentation.

Regarding claims 42, 50-51, Kohler teaches:
42: See the abstract, Figure 18 and [0166+] which teach the different portions, the use of yarn such as elongated strands of material, 
50: See Figure 18 and [0166+] wherein the figure teaches the plurality of portions which include a middle portion positioned as claimed.  [0166+] teaches the use of a material which would include yarn for the knitting.
51: See Figure 18 and [0166+] which teaches the different portions and the material for knitting and type of knitting or stitches which would include plain stitches.

Response to Arguments
	This office action is in response to the pre-appeal conference request filed 9/30/2022.  Based on the applicant’s arguments and the results of the conference a modified ground of rejection is being asserted in this office action.  The arguments directed towards claims 1, 21 and their dependents are found to be moot in view of the new grounds of rejection.  The arguments directed towards claim 41 and it’s dependents are not found to be persuasive in view of the pre-appeals conference held.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711